Citation Nr: 1037658	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder to 
include as due to herbicide exposure and asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION


The Veteran had active duty service from September 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board video conference hearing in July 2006.

The issue on appeal was previously before the Board in July 2007 
and June 2009.  It was remanded both times for additional 
evidentiary development.  Also before the Board in 2007 and 2009 
where claims of entitlement to service connection for hearing 
loss and for hepatitis C.  The Board denied these claims in June 
2009.  They are no longer on appeal.  


FINDING OF FACT

A chronic respiratory disorder was not present during active duty 
or for many years thereafter, the Veteran does not have a disease 
which is entitled to presumptive service connection based on 
herbicide exposure and there is no competent evidence of record 
linking a current chronic respiratory disorder to the Veteran's 
active duty service on a direct basis or based on exposure to 
herbicides and/or asbestos.  


CONCLUSION OF LAW

The criteria for service connection for respiratory disability to 
include as due to herbicide and/or asbestos exposure are not met.  
38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a respiratory disorder 
to include as due to herbicide and asbestos exposure.  The 
discussions in a December 2003, May 2006, October 2007, April 
2008, July 2009 and August 2009 VCAA letters have informed the 
appellant of the information and evidence necessary to warrant 
entitlement to service connection for his respiratory disorder.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished and 
that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim in the December 2003, May 2006, October 2007, April 
2008, July 2009 and August 2009 VCAA letters, and was provided 
with notice of the types of evidence necessary to establish any 
disability rating and/or the effective date in the May 2006 and 
April 2008 VCAA letters.  The appellant's status as a veteran has 
never been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations obtained in July 2008 
and August 2009 are more than adequate.  Physical examinations 
were conducted and the results were recorded.  The examiner had 
access to the Veteran's claims file and reviewed the claims file 
in connection with the examinations.  The examiner diagnosed the 
presence of chronic obstructive pulmonary disease but determined 
that the disorder was not due to the Veteran's active duty 
service on a direct basis or due to exposure to herbicides or 
asbestos.  The etiology opinions were supported by adequate 
rationale.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the diagnosis or etiology of his respiratory disorder.  
See Barr.  
Analysis

In December 2003, the Veteran submitted a claim of entitlement to 
service connection, in pertinent part, for a respiratory 
disorder.  In December 2004, he wrote that he had been exposed, 
on two occasions, to herbicides being sprayed while stationed in 
Vietnam.  He also indicated that he was exposed to asbestos every 
day, due to his working on brake systems in military vehicles.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

As regards herbicide exposure, absent affirmative evidence to the 
contrary, there is now a presumption of exposure to herbicides 
(to include Agent Orange) for all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) who develops one of the aforementioned 
conditions.

Here, as explained in detail below, the Veteran has not claimed 
service connection for any of the disabilities listed above, and 
VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically been determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.

As regards asbestos exposure, there is no specific statutory or 
regulatory guidance with regard to claims for service connection 
for asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 
2006).  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  See VAOPGCPREC 4-
00.  VA must analyze the Veteran's claim of entitlement to 
service connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).

The Adjudication Manual contains guidelines for the development 
of asbestos exposure cases.  They indicate that inhalation of 
asbestos fibers can result in fibrosis and tumors, and produce 
pleural effusions and fibrosis, pleural plaques, mesotheliomas of 
the pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also noted 
is that the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  See also 
VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the Circular's 
claim-development procedures).  

The Board also points out that the pertinent parts of the Manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and that there is no presumption that a 
veteran was exposed to asbestos in service.  See Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000.

To the extent that the RO failed to comply with any asbestos 
development, the Board finds that this failure is not prejudicial 
to the Veteran's claim.  The Board will adjudicate the claim as 
if asbestos exposure during active duty is documented.  
There is no evidence of a chronic respiratory disorder during the 
Veteran's military service.  The service treatment records 
indicate that the Veteran sought treatment in December 1967 for 
an upper respiratory infection.  There were no further references 
to any respiratory problems in the service treatment records.  
Clinical evaluation of the Veteran's lungs at the time of his 
separation examination was normal.  The service treatment records 
indicate that the Veteran reported he was a smoker.  

The first competent evidence of the presence of a respiratory 
disorder is dated in the 2000's which is approximately 30 years 
since the Veteran's discharge.  The preponderance of the medical 
evidence of record indicates that the Veteran's respiratory 
disorder has been diagnosed as chronic obstructive pulmonary 
disease.  Other noted respiratory diseases included emphysema and 
asthma.  Regardless of the current diagnosis of the Veteran's 
respiratory disorder, the Board finds that there is no competent 
evidence of record linking a respiratory disorder to the 
Veteran's active duty on a direct basis other than via herbicide 
and asbestos exposure.  No health care professional has reduced 
to writing an opinion indicating that the Veteran currently 
experiences a respiratory disorder which was directly due to his 
active duty service.  The only evidence of record which indicates 
that the Veteran currently experiences a respiratory disorder on 
a direct basis is the Veteran's own allegations and testimony and 
those of his representative and lay statements submitted in 
connection with the claim.  As set out above, the Board finds 
that the Veteran is not competent to diagnose a respiratory 
disorder or to provide competent evidence as to the etiology of 
his currently existing respiratory disorder.  For the same 
reasons, the Board finds the Veteran's representative and the 
authors of the lay statements are not competent to provide a 
diagnosis of the Veteran's current respiratory disorder nor are 
they competent to provide an opinion as to the etiology of the 
disability.  There is no indication in the claims file that the 
Veteran's representative or any of the authors of the lay 
statements have any medical training.  

There is competent evidence of record which indicates that the 
currently existing respiratory disorder was not etiologically 
linked to the Veteran's active duty service on a direct basis.  
On VA examination in July 2008, the Veteran reported that he 
began having respiratory problems sometime around 1995.  He 
reported he was short of breath and had an occasional productive 
cough.  He did not have a history of asthma.  The Veteran 
reported he quit smoking sixteen years prior but the examiner 
noted that outpatient treatment records indicate he reported he 
quit smoking in 1998.  Pulmonary function testing was conducted 
which was interpreted as revealing severe chronic obstructive 
pulmonary disease.  The pertinent diagnosis was severe chronic 
obstructive pulmonary disease.  The examiner noted that there was 
no evidence of respiratory symptoms during military service and 
there was no evidence of respiratory symptoms within one year of 
discharge.  The examiner noted that the Veteran reported the 
respiratory symptoms began in 1995 and they were first documented 
in the medical record in December 2002.  There was evidence that 
the Veteran was smoking in 1967 and did not quit until 1998.  
Chronic obstructive pulmonary disease is a disease state 
characterized by the presence of airflow obstruction due to 
chronic bronchitis or emphysema.  The airflow obstruction was 
generally progressive.  Definite risk factors for chronic 
obstructive pulmonary disease include smoking and increased 
airway responsiveness.  Environmental exposures other than 
smoking, atopy and antioxidant deficiency may also be risk 
factors.  Numerous epidemiologic studies indicate that cigarette 
smoking is overwhelmingly the most important risk factor for 
chronic obstructive pulmonary disease.  The examiner noted that 
there was no other chronic obstructive pulmonary disease risk 
factors, other than smoking, which are documented in the claims 
file.  The examiner noted the Veteran was asymptomatic of lung 
disease for 25 years following discharge.  Taking the above into 
consideration, the examiner opined that the Veteran's chronic 
obstructive pulmonary disease was less likely than not 
etiologically linked to the Veteran's military service.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In the current 
case, there is no evidence documenting that the Veteran had a 
chronic respiratory disorder during active duty.  The evidence 
regarding continuity of symptomatology is conflicting.  The 
Veteran's own account of the symptomatology at the time of the VA 
examination indicates it began after active duty and the medical 
evidence documenting respiratory disorders is dated even later 
than that.  The Veteran has also testified that he had had some 
symptoms since discharge but they were minor.  To the extent that 
this represents continuity of symptomatology, the Board finds 
this testimony is contradicted by the Veteran's other reports of 
his medical history.  The Board finds this discrepancy causes 
reduced probative value to be placed on the Veteran's self-
reported medical history.  Furthermore, the lay statements 
contradict the Veteran's self-reported history to a certain 
extent.  Significantly, the Board finds that, even if it is 
conceded that the Veteran has had continuity of respiratory 
symptomatology from the time of discharge, there is no competent 
evidence of record which notes this continuity of symptomatology 
and links a currently existing respiratory disorder to active 
duty based on continuity of symptomatology.  The Veteran is not 
competent to provide this evidence.  

Based on the above, the Board finds that service connection is 
not warranted for a respiratory disorder on a direct basis.  

The Board finds that service connection is not warranted for a 
respiratory disorder based on the Veteran's exposure to 
herbicides while on active duty.  The Veteran's military records 
indicate that he served in Vietnam.  Therefore, his exposure to 
herbicides is conceded.  The Veteran does not have any of the 
disabilities listed under 38 C.F.R. § 3.309(e).  Service 
connection is not warranted on a presumptive basis due to 
herbicide exposure.  Furthermore, the preponderance of the 
competent evidence of record demonstrates that the Veteran does 
not have a respiratory disorder which is due to herbicide 
exposure.  

There is no competent evidence which supports the Veteran's 
allegation of having a respiratory disorder which was due to 
herbicide exposure during active duty.  In September 2003, a 
private physician wrote, in pertinent part, that the Veteran had 
been in Vietnam and exposed to herbicides.  The physician 
indicated that this "might in the future possibly cause 
cancer."  This evidence does not link a currently existing 
respiratory disorder to the Veteran's herbicide exposure.  It 
only indicates, in a speculative manner, that the Veteran may, in 
the future, have cancer and not a chronic respiratory disorder.  
The Board finds this evidence does not constitute competent 
medical evidence linking a currently existing respiratory 
disorder to the Veteran's exposure to herbicides while on active 
duty.  

The only other evidence which indicates that the Veteran 
currently has a respiratory disorder which was due to his 
exposure to herbicides is the allegations of the Veteran, his 
representative, and to some extent, lay statements.  For the same 
reason that the Board finds this evidence was not competent to 
directly link a respiratory disorder to the Veteran's active duty 
service, it is also not competent to link a respiratory disorder 
to the Veteran's exposure to herbicides while on active duty.  

There is competent evidence of record which indicates that the 
Veteran does not experience a respiratory disorder which was due 
to his exposure to herbicides while on active duty.  

A VA examination was conducted in August 2009.  The examiner 
noted that definite risk factors for chronic obstructive 
pulmonary disease include smoking and increased airway 
responsiveness.  Environmental exposures other than smoking, 
atopy and antioxidant deficiency may also be risk factors.  It 
was noted that numerous studies have been conducted regarding 
exposure to particulate matter, dust, gases, fumes, or organic 
antigens and the relationship to chronic obstructive pulmonary 
disease.  There has been no definite etiologic link between these 
and chronic obstructive pulmonary disease.  The examiner noted 
that a review of the medical literature did not indicate that 
there was a link between herbicide exposure including Agent 
Orange and chronic obstructive pulmonary disease.  Based on this, 
the examiner opined that it was less likely than not that the 
Veteran's chronic obstructive pulmonary disease was secondary to 
herbicide exposure.  

The Board finds the competent evidence of record demonstrates 
that the Veteran's chronic obstructive pulmonary disease is not 
etiologically linked to his exposure to herbicides while on 
active duty.  There is no competent evidence of record which 
links any other respiratory disorder the Veteran may have to 
herbicide exposure.  Service connection is not warranted for a 
respiratory disorder based on herbicide exposure.  

The Board finds the preponderance of the competent evidence of 
record is against a finding that service connection is warranted 
for a respiratory disorder based on exposure to asbestos.  There 
is a chance the Veteran was exposed to asbestos while working as 
a mechanic during active duty.  Conceding that the Veteran had 
exposure to asbestos while on active duty, the claim must still 
be denied as there is no competent evidence of record linking a 
respiratory disorder to the reported asbestos exposure.  

There is some medical evidence which supports the Veteran's 
claim.  In September 2009, a private physician wrote, in 
pertinent part, that the Veteran had been exposed to asbestos and 
that the Veteran had fibrosis present in the lower lungs.  The 
physician wrote that, to his knowledge, there is a possibility 
that it might be connected to the Veteran's asbestos exposure.  

The Board finds the September 2009 medical evidence to be 
speculative at best as to whether there is an etiologic link 
between asbestos exposure and the currently existing respiratory 
disorder.  The word "might" is entirely speculative and does not 
create an adequate nexus for the purposes of establishing service 
connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the date 
of diagnosis deemed speculative).  The September 2009 letter from 
the private physician is insufficient upon which to base a grant 
of service connection even when considering this in connection 
with all the other evidence of record.  

The only other evidence which indicates that the Veteran 
currently has a respiratory disorder which was due to his 
exposure to asbestos is the allegations of the Veteran, his 
representative, and lay statements.  For the same reason that the 
Board finds this evidence was not competent to directly link a 
respiratory disorder to the Veteran's active duty service, it is 
also not competent to link a respiratory disorder to the 
Veteran's exposure to any asbestos while on active duty.  

There is competent evidence of record which indicates that there 
is no etiologic link between any asbestos exposure and a 
currently existing respiratory disorder.  At the time of an 
August 2009 VA examination, the examiner set out the hallmarks of 
a diagnosis of asbestos.  A reliable history of exposure to 
asbestos with a proper latency period from the onset of exposure 
to the time of presentation and/or presence of markers of 
exposure (e.g. pleural plaques, which are virtually pathognomonic 
of previous exposure or recovery of sufficient quantities of 
asbestos fibers/bodies in the BAL [bronchoalveolar lavage] or 
lung tissue.  There must also be definite evidence of 
interstitial fibrosis, as manifested by one or more of the 
following:  end-inspiratory crackles on chest examination; 
reduced lung volumes and/or DLCO [diffusion capacity of carbon 
monoxide]; presence of typical chest radiograph or HRCT [high-
resolution computed tomography] findings of interstitial lung 
disease; or histologic evidence of interstitial fibrosis.  There 
should also be an absence of other causes of diffuse parenchymal 
lung disease.  The examiner noted that the Veteran did not have 
any evidence of markers of exposure to asbestos on X-ray and 
there was no definite evidence of interstitial fibrosis.  
Furthermore, the Veteran is known to have chronic obstructive 
pulmonary disease.  Based on the above, the examiner opined that 
the Veteran's chronic obstructive pulmonary disease is less 
likely than not etiologically linked to asbestos exposure during 
active duty.  

There is no competent evidence of record linking any other 
respiratory disorder to exposure to asbestos.  The Board finds 
that the preponderance of the competent evidence of record is 
against a finding that the Veteran has a respiratory disorder 
which was due to asbestos exposure while on active duty.  Service 
connection is not warranted for a respiratory disorder based on 
exposure to asbestos.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for a respiratory 
disorder on a direct basis and also as due to exposure to 
herbicides and asbestos while on active duty.  It follows that 
there is not a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


